Name: Commission Regulation (EC) No 1062/2003 of 20 June 2003 setting the export refunds for nuts (shelled almonds, hazelnuts in shell, shelled hazelnuts and walnuts in shell) using system A1
 Type: Regulation
 Subject Matter: trade;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|32003R1062Commission Regulation (EC) No 1062/2003 of 20 June 2003 setting the export refunds for nuts (shelled almonds, hazelnuts in shell, shelled hazelnuts and walnuts in shell) using system A1 Official Journal L 154 , 21/06/2003 P. 0047 - 0048Commission Regulation (EC) No 1062/2003of 20 June 2003setting the export refunds for nuts (shelled almonds, hazelnuts in shell, shelled hazelnuts and walnuts in shell) using system A1THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 47/2003(2), and in particular the third subparagraph of Article 35(3) thereof,Whereas:(1) Commission Regulation (EC) No 1961/2001(3), as last amended by Regulation (EC) No 1176/2002(4), sets detailed rules covering export refunds on fruit and vegetables.(2) Under Article 35(1) of Regulation (EC) No 2200/96 refunds can be granted on products exported by the Community, to the extent necessary to enable economically significant quantities to be exported and within the limits ensuing from agreements concluded in line with Article 300 of the Treaty.(3) In line with Article 35(2) of Regulation (EC) No 2200/96 care should be taken to ensure that trade flows already engendered by the granting of refunds are not disturbed. For that reason and given the seasonal nature of fruit and vegetable exports quantities should be set product by product using the agricultural product nomenclature for export refunds established by Commission Regulation (EEC) No 3846/87(5), as last amended by Regulation (EC) No 118/2003(6). In setting quantities account must be taken of perishability.(4) Article 35(4) of Regulation (EC) No 2200/96 stipulates that when refunds are set account is to be taken of the existing situation and outlook for prices and availability of fruit and vegetables on the Community market and for international trade prices, of marketing and transport costs and of the economic aspects of the exportation envisaged.(5) Article 35(5) of Regulation (EC) No 2200/96 requires Community market prices to be determined using the prices that are most favourable from the point of view of exportation.(6) The international trade situation or specific requirements of certain markets may necessitate differentiation of the refund on a given product by destination.(7) Economically significant exports can at present be made of shelled almonds, hazelnuts and walnuts in shell.(8) Since nuts have a relatively long storage life export refunds can be set at longer intervals.(9) In order to permit the best possible use of available resources the export refunds should, given the structure of exportation from the Community, be set using system A1.(10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 11. Export refund rates for nuts, the period for lodging licence applications and the quantities permitted are stipulated in the Annex hereto.2. Licences for food aid purposes issued as indicated in Article 16 of Commission Regulation (EC) No 1291/2000(7) shall not be counted against the quantities indicated in the Annex hereto.3. Without prejudice to Article 5(6) of Regulation (EC) No 1961/2001, the type A1 licences shall be valid for three months.Article 2This Regulation shall enter into force on 24 June 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 7, 11.1.2003, p. 64.(3) OJ L 268, 9.10.2001, p. 8.(4) OJ L 170, 29.6.2002, p. 69.(5) OJ L 366, 24.12.1987, p. 1.(6) OJ L 20, 24.1.2003, p. 3.(7) OJ L 152, 24.6.2000, p. 1.ANNEXto the Commission Regulation of 20 June 2003 setting the export refunds for nuts (system A1)Period for lodging licence applications: from 24 June 2003 to 7 January 2004.>TABLE>